Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Applicant’s response filed 07/25/2022 in reply to the Office action of 02/01/2022 has been entered. Claims 1, 7, 11, and 13 are amended. Claim 4 is cancelled. The status of claim 21 should have been “previously presented” instead of “New”. 
Therefore, claims 1-3 and 5-21 are pending.

Claims 1-3, 5-10 and 13-17 are withdrawn from consideration as being directed to the non-elected invention.
Claims 11-12 and 18-21 are examined.

Withdrawn Rejections and Objections
The 101 rejection to claims 11-12 and 18-21 has been withdrawn in view of Applicant’s amendment to the claims. All previous objections and rejections not set forth below have been withdrawn.
Claim Rejections - 35 USC § 112
Claims 11-12 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is repeated for the reasons of record as set forth in the last Office action of 02/01/2022. Applicant’s arguments filed 07/25/2022 have been fully considered but are not deemed persuasive. 
Applicant argues that the amendment to the claims to recite strain identification and NRRL deposit information provides sufficient written description of the claimed invention. Applicant refers to Tables 1-3 regarding the deposit information. Applicant, therefore, requests withdrawal of the rejection. This is not found persuasive because the claims do not recite any physiological property of the bacterial strain such as its ability to upregulate or downregulate production of specific metabolites or specific genes/proteins upon colonizing the plant or plant parts, such deposit and physiological properties would distinguish the Kosakonia radicincitans or Novosphingobium sediminicola strains of the claims from other growth promoting bacterial strains of the same species. The name of the bacterial strain and its deposit information do not provide sufficient written description of the strain. Regarding deposit information on Tables 1-3 of the specification, it is noted that the deposit of the strain is a supplement to the written description of the strain But is not a substitute of the written description of the strain. See the MPEP 2163 where it states 
"The description must be sufficient to permit verification that the deposited biological material is in fact that disclosed. Once the patent issues, the description must be sufficient to aid in the resolution of questions of infringement." Id. at 34,880.) Such a deposit is not a substitute for a written description of the claimed invention. The written description of the deposited material needs to be as complete as possible because the examination for patentability proceeds solely on the basis of the written description. See, e.g., In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985); see also 54 Fed. Reg. at 34,880 ("As a general rule, the more information that is provided about a particular deposited biological material, the better the examiner will be able to compare the identity and characteristics of the deposited biological material with the prior art.").

In addition, the statement under Tables 1-3, saying “…a microbial species that has been deposited and is available to the public, but said species is not a deposit of the exact BCI or BDNZ strain” is an evidence that the deposit alone is insufficient  to distinguish the claimed strains.” Furthermore, bacterial strains (endophyte or plant growth promoters) can also be described by its ability to colonize the plant or plant part and produce specific metabolites or products having desired properties[s] inside the plant, as known a person skilled in the art.  Claims 11 and 12 do not recite plant/seed-bacterial combination and the specific physiological properties of the strain that would distinguish it. Claims 18-21 recite plant-bacterial combination but do not recite a single physiological property of the bacterial strain or specific trait that is induced in the plant by the bacterial strain. Therefore, claims 11-12 and 18-21 are not sufficiently described to  distinguish from other bacterial strains of the same species.   
	The specification discloses the isolated Novosphingobium sediminicola bacterial strain BCI 130 (deposited under Accession No. NRRL B-67165;  Novosphingobium sediminicola bacterial strains BCI 136 and  BCI 82 (available to the public as DSM-27057); Kosakonia radicincitans bacterial strain BCI 44, deposited as NRRL B-67171; Kosakonia radicincitans bacterial strain BCI 107 as available to the public under DSM-16656; and combinations thereof.  However, the specification does not provide any physiological and/or structural properties that would distinguish or sufficiently describe the bacterial strains in the combination or in the composition. Therefore, given that the bacterial strains Kosakonia radicincitans and Novosphingobium sediminicola, are not adequately described as discussed above, an agricultural composition and synthetic combinations comprising said agricultural composition are similarly not described.  Therefore, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.

Claim Rejections - 35 USC § 103
Claims 11-12 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over each of da Luz, Wilmar Corio (US 7,118,739 B2), Brock et al (Plant Microbe Interactions (2013), vol. 65, pages 661-670), Remus et al (Biol. Fertil. Soils (2000)30:550-557), and Muangthong et al (Tropical Life Sciences Research (2015) 26(1): 41-51)  in view of Grandlic et al (US 20130031673 A). This rejection is repeated for the reasons of record as set forth in the last Office action of 02/01/2022. Applicant’s arguments filed 07/25/2022 have been fully considered but are not deemed persuasive. 
Applicant argues that none of the cited reference the specific strains recited in the claims. This is not found persuasive because Brock teaches the Kosakonia radicincitans (formerly known as Enterobacter radicincitans) DSM 16656 of the instant claims. Brock et al also teach an agricultural composition comprising the bacterial strain and suspension of the bacterial strain (108 cfu/ml) for applying or coating on to seed or seedling or part of a plant. Da Luz teaches a biocontrol composition comprising an isolated bacterial strain from Pantoea agglomerans (currently known as Kosakonia radicincitans), an agriculturally suitable carrier, and an additive that is a pesticide, a fertilizer, preservatives, surfactant, dispersing agents, a coating agent, buffering agents, abrading agents, plant growth regulators, and mixtures thereof (claim 7); seed and plants applied to said composition further composition with a carrier by spraying; the composition further comprising nematocides, fungicides, insecticides, or other fungal or bacterial strains  wherein the bacterial strain is present in the composition in an amount effective to inhibit plant pathogen development (whole document). Remus et al teach an agricultural composition comprising a bacterial strain Kosakonia radicincitans (formerly known as Pantoea agglomerans D5/23 or Enterobacter radicincitans) and seeds of different cereal plants species, and grown in the field (agricultural soil naturally contains pesticide, an agriculturally suitable carrier, a beneficial agent or a biologically active agent); or grown in the a semi-solid nutrient solution or plant growth medium (see materials and Methods on pages 550-551). Muangthong et al teach the availability of the entophytic bacteria of Novosphingobium sediminicola by citing Baek et al (International Journal of Systematic and Evolutionary Microbiology (2011), 61:2464-2468). Neither the instant specification nor Applicant’s response provides evidence that shows the bacterial strains of the instant claims are different from or are nonobvious of the prior art Kosakonia radicincitans and Novosphingobium sediminicola strains. Note, claim 11 requires “at least one isolated bacterial species”. Claims 19 and 20 require “at least two of the isolated bacterial species” or “different strains of the same species”.  
Grandlic et al teach an agricultural composition comprising “at least one microbial strains”, a carrier and additives including dispersants, surfactants, adherents, adhesives, gum arabica (stabilizer), preservatives, a wetting agents or combinations thereof [0071] such as starch, glycols, dextrin, gels, thickeners, sugar,  that can be added to agricultural composition comprising beneficial bacterial strains. Grandlic et al cite Hewlett et al (US 20100189693 A1) who disclose the combination of one or more bacterial strains with dispersants, surfactants, wetting agents, stabilizers, and the antifreeze compound urea in an agricultural composition for seed and plant/part treatments against pathogens and/or other stresses.  Grandlic et al further teach the ingredients of claim 21 in paragraphs [0079, 0090-0098]. Therefore, the combination of one or more bacterial strains with additives listed in the instant claims is known and well-practiced in the prior art as evidenced by Grandlic et al. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an agricultural composition comprising one or more of the known growth promoting bacterial strains Kosakonia radicincitans and/or Novosphingobium sediminicola taught by Da Luz, Brock et al, Remus et al, and Muangthong et al, in an agricultural composition as taught by each of de Luz and Grandlic et al, and to modify that composition by adding dispersants, surfactants, wetting agents, preservatives, stabilizers, and the antifreeze compound urea as taught by Grandlic et al to produce agricultural composition growth promoting  endophytes in liquid suspension for seed coating or seed spraying with a reasonable expectation of success as taught by each of de Luz and Grandlic et al. One would have been motivated to produce a synthetic combination of seed and an agricultural composition comprising the bacterial strain Kosakonia radicincitans and/or Novosphingobium sediminicola, an agriculturally acceptable carrier, additives including dispersants, surfactants, wetting agents, preservatives, stabilizers, and an antifreeze compound, other microbial strains, pesticide, and a fertilizer as a seed coating and a seed, given that Kosakonia radicincitans and Novosphingobium sediminicola are known plant growth promoting bacteria or known bacterial endophytes; and given that Kosakonia radicincitans and Novosphingobium sediminicola strains are either publicly available or can be isolated as taught by Da Luz, Brock et al, Remus et al, and Muangthong et al. 
Applicant provides no evidence of unexpected results by combining a seed or plant and Kosakonia radicincitans and/or Novosphingobium sediminicola with all the additives listed in the claims and other elements known in the prior art. 
The rational to support a conclusion that the claims would have been obvious is that all the claimed elements were known in the prior art, and one of ordinary skill in the art could have combined the elements as claimed with no unexpected results. Thus, a skilled artisan would have expected the combination yielded predictable results. 
 Therefore, for all the reasons discussed above and in the last Office action, the claimed invention as whole is a prima facie obvious. See MPEP 2143(I).
 				Remarks
Witzel et al (Plant and Soil (2017), vol. 419, pages 557-573) cite prior art references used in the 102 rejection above:  Remus et al (Biol. Fertil. Soils (2000)30:550-557) and Brock et al (Plant Microbe Interactions (2013), vol. 65, pages 661-670). Witzel et al is not a prior art but teach Kosakonia radicincitans is formerly known as Enterobacter radicincitans and Pantoea agglomerans.

No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662